United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-3061
                                    ___________

United States of America,                *
                                         *
                   Appellee,             * Appeal from the United States
                                         * District Court for the District
      v.                                 * of Minnesota.
                                         *
Jesus Ivan Romero,                       *      [UNPUBLISHED]
                                         *
                   Appellant.            *
                                    ___________

                               Submitted: November 15, 2005
                                  Filed: November 22, 2005
                                   ___________

Before WOLLMAN, FAGG, and MELLOY, Circuit Judges.
                          ___________

PER CURIAM.

       The Government charged Jesus Ivan Romero with a drug conspiracy and a
firearm offense. In a tentative plea agreement, Romero agreed to plead guilty to the
firearm charge and testify truthfully against other suspects in exchange for dismissal
of the conspiracy charge. After Romero refused to testify, however, the Government
withdrew the offer to drop the conspiracy charge. Concluding Romero did not fulfill
the plea offer’s conditions, the district court* rejected Romero’s motion for specific
enforcement. Without reserving his right to appeal the district court’s denial of his

      *
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.
motion to compel specific performance, Romero pleaded guilty to a different charge:
aiding and abetting a drug transaction. The district court sentenced Romero to 151
months in prison.

      On appeal, Romero claims he is entitled to specific performance of the
withdrawn plea offer, despite his refusal to accept its terms. Romero waived this
claim by his unconditional guilty plea to a different charge. United States v.
Arrellano, 213 F.3d 427, 430 (8th Cir. 2000) (guilty plea waives all nonjurisdictional
defenses). Even if the issue were appealable, the district court correctly ruled Romero
was not entitled to specific performance because he refused to agree to the offer’s
condition that he testify against other suspects. See United States v. Ayd, 25 F.3d
624, 626 (8th Cir. 1994) (government may withdraw offer when defendant cannot
perform conditions).

      Romero also asserts the district court committed error in refusing to grant him
a minor role reduction. This assertion fails because Romero did not carry his burden
to prove he was entitled to the reduction. United States v. Johnson, 358 F.3d 1016,
1018 (8th Cir. 2004). Romero offered no evidence in support of the reduction and the
undisputed facts did not support the reduction.

      We thus affirm the district court.
                      ______________________________




                                         -2-